Title: From Thomas Jefferson to Horatio Gates, 12 March 1793
From: Jefferson, Thomas
To: Gates, Horatio



Dear General
Philadelphia Mar. 12. 1793

During the invasion of Virginia in 1780. and 1781. nearly the whole of the public records of that state were destroyed by the British. The least valuable part of these happens to be the most interesting to  me, I mean the letters I had occasion to write to the characters with whom my office in the Executive brought me into correspondence. I am endeavoring to recover copies of my letters from the hands to whom they were addressed, and have been happy to find this more practicable than I had apprehended. While you commanded in the South I had occasion to write to you sometimes on the subject of our proceedings. If you happen to have preserved these letters, you will particularly oblige me by trusting me with them till I can have them copied, when the originals shall be returned. If you could repose the same confidence in me as to the letters you addressed to me, it would increase the obligation. The whole shall be sacredly returned. I have been the more disposed to trouble you on this occasion as it furnishes me a pretext of recalling myself to your recollection, and an opportunity of renewing to you assurances of the sincere esteem & respect with which I have the honor to be Dear General your sincere friend & servt

Th: Jefferson

